FILED
                                UNITED STATES DISTRICT COURT                              MAY 04 2010
                                FOR THE DISTRICT OF COLUMBIA
                                                                                     Clerk, u.s. District ana
                                                                                       Bankruptcy Courts
    Darrell Lee Wilber,

                   Plaintiff,

                   v.                                     Civil Action No.

    United States Government,
                                                                             It   ~r70n

                   Defendant.

                                      MEMORANDUM OPINION

           Plaintiff Darrell Lee Wilber has filed an application to proceed without prepayment of

    fees and a pro se complaint. The application will be granted and the complaint will be dismissed.

           The Court appreciates that complaints filed by pro se litigants are held to less stringent

    standards than formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520

    (1972). Even pro se litigants, however, must comply with the Federal Rules of Civil Procedure.

    Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil

    Procedure requires that a complaint contain a short and plain statement of the grounds upon

    which the court's jurisdiction depends, a short and plain statement showing that the pleader is

    entitled to relief, and a demand for judgment for the relief the pleader seeks to obtain. Fed. R.

    Civ. P. 8(a). The purpose of the minimum standard of Rule 8 is to give fair notice to the

    defendants ofthe claim being asserted, sufficient to prepare a responsive answer, to prepare an

    adequate defense and to determine whether the doctrine of res judicata applies. Brown v.

    Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

           Having reviewed plaintiff s complaint, the Court cannot decipher what claims the

    plaintiff intends to pursue against the sole defendant, the United States. The United States,




N                                                                                                           3
however, is immune from suit except where Congress has waived sovereign immunity. Lane v.

Pena, 518 U.S. 187, 192 (1996); United States v. Mitchell, 463 U.S. 206,212 (1983); FDIC v.

Meyer, 510 U.S. 471, 484-85 (1994). As drafted, the complaint fails to comply with the

requirements of Rule 8(a) and the Court cannot discern that it has subject matter jurisdiction over

this complaint. Accordingly, the Court will dismiss the complaint without prejudice.

        A separate order accompanies this memorandum opinion.




Date:   ~1 :l 3            )..L) I D
                       1